In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 16‐3234 
CIRILO G. GARCIA, 
                                                                  Petitioner, 

                                      v. 

JEFFERSON B. SESSIONS III, 
Attorney General of the United States, 
                                                                Respondent. 
                        ____________________ 

                     Petition for Review of an Order of 
                    the Board of Immigration Appeals. 
                              No. A096‐180‐280 
                        ____________________ 

         ARGUED APRIL 20, 2017 — DECIDED JUNE 8, 2017  
                  ____________________ 

   Before MANION and ROVNER, Circuit Judges, and COLEMAN, 
District Judge.* 
      MANION, Circuit Judge. Petitioner Cirilo Garcia is a native 
citizen of Honduras currently subject to a reinstated order of 
removal.  Federal  regulations  say  that  aliens  in  his  position 
                                                 
    * The Honorable Sharon Johnson Coleman, of the United States Dis‐

trict Court for the Northern District of Illinois, sitting by designation. 
2                                                         No. 16‐3234 

have  no  right  to  apply  for  asylum.  Garcia  argues  that  these 
regulations are inconsistent with the general asylum statute, 
8 U.S.C. § 1158(a)(1). However, because asylum is a form of 
discretionary relief, he lacks standing to challenge the regula‐
tions prohibiting him from applying for it. Therefore, we dis‐
miss the petition for lack of jurisdiction.  
                             I. Background 
   Garcia  is  a  Honduran  national  who  first  came  to  the 
United States in 2003. He was ordered removed in absentia on 
October 24, 2003, and eventually departed in 2005. However, 
Garcia  claims  that  he  encountered  persecution  upon  his  re‐
turn to Honduras because of his unpopular political views—
specifically,  his  opposition  to  deforestation.  Eventually,  he 
was kidnapped and beaten. He chose to return to the United 
States in 2014 and, after being apprehended by Border Patrol, 
sought asylum. 
     Garcia expressed a fear of persecution and torture because 
of his activism if he returned to Honduras. On June 9, 2014, 
the Chicago Asylum Office issued a positive reasonable fear 
determination, finding that Garcia was generally credible and 
had a reasonable fear of torture. The Office referred his case 
to  an  Immigration  Judge  for  withholding‐only  proceedings. 
See 8 C.F.R. § 208.31(e) (“If an asylum officer determines that 
an alien described in this section has a reasonable fear of per‐
secution  or  torture,  the  officer  shall  so  inform  the  alien  and 
issue  a  Form  I–863,  Notice  of  Referral  to  the  Immigration 
Judge, for full consideration of the request for withholding of re‐
moval only.” (emphasis added)). Garcia then filed an asylum 
application in Immigration Court on September 8, 2014. 
No. 16‐3234                                                         3

    On October 29, 2014, the Immigration Judge granted Gar‐
cia statutory withholding of removal after finding that he had 
been persecuted in the past and it was more likely than not 
that he would be again if he returned to Honduras. The IJ ex‐
plained that she lacked the authority to reconsider the rein‐
statement of Garcia’s removal order. Garcia then appealed to 
the Board of Immigration Appeals, arguing that he has a stat‐
utory right to seek asylum under 8 U.S.C. § 1158(a). On July 
25, 2016, the Board dismissed his appeal. It explained that it 
lacked authority to declare the controlling regulations in vio‐
lation of the statute, but also noted that “several federal courts 
have held a person in reinstatement proceedings is not eligi‐
ble for and cannot seek asylum.” This petition followed.  
                            II. Discussion 
    The parties presented a straightforward question: may an 
alien  subject  to  reinstatement  of  a  removal  order  apply  for 
asylum? The general asylum statute, 8 U.S.C. § 1158(a), says 
“[a]ny alien who is physically present in the United States or 
who arrives in the United States, … irrespective of such alien’s 
status, may apply for asylum in accordance with this section 
or, where applicable, section 1225(b) of this title.” Garcia con‐
tends that this language grants him the right to apply for asy‐
lum.  The  Attorney  General  counters  with  the  specific  lan‐
guage of 8 U.S.C. § 1231(a)(5), providing that aliens subject to 
a reinstated order of removal  are  “not eligible  and  may not 
apply  for  any  relief  under  this  chapter.”  Since  asylum  is  a 
form  of  relief,  the  Attorney  General  argues  that  Section 
1235(a)(5) categorically prohibits Garcia’s application. 
   Three of our sister circuits have agreed with the Attorney 
General. See Jimenez‐Morales v. U.S. Att’y Gen., 821 F.3d 1307, 
1310 (11th Cir. 2016); Ramirez‐Mejia v. Lynch, 794 F.3d 485, 489–
4                                                              No. 16‐3234 

90 (5th Cir. 2015); Herrera‐Molina v. Holder, 597 F.3d 128, 139 
(2d Cir. 2010).1 But we need not reach the question, because in 
light of our recent decision in Delgado‐Arteaga v. Sessions, No. 
16‐1816, 2017 WL 2001659, at *4 (7th Cir. May 12, 2017), it is 
clear that Garcia has not suffered a sufficient Article III injury‐
in‐fact to confer federal jurisdiction. As we explained in that 
case, “[a]sylum is a form of discretionary relief in which ‘there 
is no liberty interest at stake.’” Id. (quoting Delgado v. Holder, 
674 F.3d 759, 765 (7th Cir. 2012)). Thus, denial of the oppor‐
tunity to apply for asylum does not constitute “an invasion of 
a legally protected interest.” Id. (quoting Spokeo, Inc. v. Robins, 
136  S.  Ct.  1540,  1548  (2016)).  Garcia  lacks  standing  and  this 
petition must be dismissed. 
                                           III. Conclusion 
   Because asylum is a form of discretionary relief, Garcia has 
no legal right to apply for it. Therefore, he lacks standing to 
challenge the application of regulations preventing him from 
applying. We dismiss his petition for lack of jurisdiction. 
                                                                DISMISSED. 
       
       




                                                 
      1 The Third and Ninth Circuits reached the same conclusion, but after 

affording the regulations deference under Chevron, U.S.A., Inc. v. Natural 
Resources Defense Council, Inc., 467 U.S. 837 (1984). Cazun v. Att’y Gen., 856 
F.3d 249, 261 (3d Cir. 2017); Perez‐Guzman v. Lynch, 835 F.3d 1066, 1081–82 
(9th Cir. 2016).